11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Claudia S. Donaldson,                       * From the 318th District Court
                                              of Midland County,
                                             Trial Court No. FM-59,221.

No. 11-16-00343-CV                         * December 13, 2018

David Vaughn Donaldson,                     * Memorandum Opinion by Bailey, C.J.
                                              (Panel consists of: Bailey, C.J.;
                                              Gray, C.J., sitting by assignment; and
                                              Wright, S.C.J., sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.